Motion GRANTED and Order filed October 6, 2020.




                                      In The

                       Fourteenth Court of Appeals
                                  ____________

                              NO. 14-20-00635-CV
                                  ____________

 IN RE MARIJANA GLASS, GUARDIAN OF THE PERSON OF NICOLE
                       M. BASISTA, Relator


                          ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              Probate Court No. 1
                             Harris County, Texas
                         Trial Court Cause No. 433,937


                                     ORDER

      On September 16, 2020, relator Marijana Glass, Guardian of the person of
Nicole M. Basista, filed a petition for writ of mandamus in this court. Relator asks
this court to order the Honorable Jerry Simoneaux, Judge of the Probate Court No. 1,
in Harris County, Texas, to set aside his order dated August 24, 2020, directing the
parties to pay the guardian ad litem’s fees, entered in trial court number 433,937,
styled In The Guardianship Of Nicole Basista, An Incapacitated Person.

      Relator also filed a motion for temporary stay of proceedings below. See Tex.
R. App. P. 52.8(b), 52.10. On September 29, 2020, relator asked this court to stay
proceedings in the trial court pending a decision on the petition for writ of
mandamus.

      It appears from the facts stated in the petition and motion that relator’s request
for relief requires further consideration and that relator will be prejudiced unless
immediate temporary relief is granted. We therefore GRANT relator’s motion and
issue the following order:

      We ORDER the trial court’s August 24, 2020 order entered in trial court
cause number 433,937, In The Guardianship Of Nicole Basista, An Incapacitated
Person, STAYED until a final decision by this court on relator’s petition for writ of
mandamus, or until further order of this court.

                                   PER CURIAM


Panel Consists of Chief Justice Frost and Justices Jewell and Zimmerer.




                                           2